210, 1167 Kensington Cr. N.W Calgary, Alberta Canada T2N 1X7 FOR IMMEDIATE RELEASE Oncolytics Biotech® Inc. Announces First Quarter 2011 Results CALGARY, AB, May 12, 2011 Oncolytics Biotech Inc. (TSX:ONC, NASDAQ:ONCY) (“Oncolytics” or the “Company”) today announced its financial results and operational highlights for the quarter ended March 31, 2011. “In order to maximize the future commercial potential for REOLYSIN®, we continue to expand and advance our clinical program through a combination of our own trials and sponsored initiatives that allow us to cost effectively expand the scope of our clinical work,” said Dr. Brad Thompson, President and CEO of Oncolytics. “In the quarter we reported positive results from multiple trials and our strengthened balance sheet will enable us to expand the number of randomized studies we are running in 2011.” Selected Highlights Since January 1, 2011 the Company has announced: Clinical Trial Results · Preliminary results from a U.S. Phase 2 clinical trial (REO 017) using intravenous administration of REOLYSIN in combination with gemcitabine (Gemzar®) in patients with advanced pancreatic cancer. Seventeen evaluable patients with pancreatic cancer were expected to be treated in the first stage and if three or more patients received clinical benefit, the study would then proceed to the next stage. This endpoint was met after six evaluable patients were enrolled; · Completion of enrollment and interim data from a U.K. translational clinical trial (REO 013) investigating intravenous administration of REOLYSIN in patients with metastatic colorectal cancer prior to surgical resection of liver metastases. On initial histological analysis of the 10 treated patients, there was evidence of selective delivery of virus to tumour versus normal liver and viral replication in the majority (seven) of patients; Ongoing Clinical Program · The opening of enrollment in a U.S. Phase 1 study of REOLYSIN in combination with FOLFIRI (Folinic Acid (leucovorin) + Fluorouracil (5-FU) + Irinotecan) in patients with oxaliplatin refractory/intolerant Kras mutant colorectal cancer (REO 022); · Start of enrollment in a 2-Arm randomized Phase 2 study of carboplatin, paclitaxel plus REOLYSIN versus carboplatin and paclitaxel alone in the first line treatment of patients with recurrent or metastatic pancreatic cancer sponsored by the NCI; · Completion of enrollment in a U.S. Phase 2 clinical trial using intravenous administration of REOLYSIN in combination with paclitaxel and carboplatin in patients with advanced head and neck cancers (REO 015); Financial · Pursuant to the acceleration of the expiry date of those warrants issued on November 23, 2009, the Company received proceeds of approximately US$6.8 million resulting from the exercise of 1,943,000 warrants; and · The exercise of 1,322,750 warrants, issued in connection with the financing that closed on November 8, 2010, providing the Company with proceeds of approximately $8.2 million. ONCOLYTICS BIOTECH INC. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (unaudited) As at, March 31, $ December 31, $ January 1, $ Assets Current assets Cash and cash equivalents Short-term investments Accounts receivable Prepaid expenses Total current assets Non-current assets Property and equipment 208,320 Long term investments — — 684,000 Total non-current assets Asset held for sale — Total assets Liabilities And Shareholders’ Equity Current Liabilities Accounts payable and accrued liabilities Warrant liability Total current liabilities Shareholders’ equity Share capital Authorized: unlimited Issued: March 31, 2011 – 71,207,318 December 31, 2010 – 67,958,302 January 1, 2010 – 61,549,969 Warrants Contributed surplus Accumulated other comprehensive loss ) ) — Deficit ) ) ) Total shareholders’ equity Total Liabilities And Equity ONCOLYTICS BIOTECH INC. CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (unaudited) For the three month period ending March 31, $
